Kussell, C. J.,
dissenting. I am of the opinion that this motion should have been granted, and that it was error to overrule the same. And the auditor’s report was defective in that it did not find what was the liability and the amount of the liability of the defendant, Mrs. Williams, as administratrix, to the heirs of the decedent; and a determination of this is necessary in order that it be further determined whether or not the administratrix can respond to the just and lawful claims of the heirs against the estate, and if she be unable to respond in full to the lawful claims because of waste and the unlawful expenditure of moneys, her surety should be found responsible, answerable, and liable to the claims of the heirs. These questions should be determined, under the issues made in this case.